Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
	Upon consideration of the amended Claims 1 and 13, and the Applicant’s arguments filed 01/25/2021, the previous rejections thereto under 35 U.S.C. 112(a) are hereby withdrawn. In particular, Applicant’s arguments on pages 8-9 of the Remarks that the original disclosure provides support for a singular actuator in paragraph [0017] (“Mechanism 112 can be actuated by an actuator to engage a bale”) and a singular movable member in Figures 5 and 6 (see “bale holder mechanism(s) 188,” “bale piercing pin(s) 144, 146,” and “squeeze mechanism(s) 152, 154”; the inclusion of “(s)” indicates that one or more of these components may be present) were found to be persuasive.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 13, prior art fails to teach, alone or in combination, a baler comprising an actuator that is actuatable to move a movable member to engage the bale, so the bale is lifted with the lift gate as the lift gate moves from the closed position to the lifted position, and a bale weighing system that generates a bale weight metric indicative of a weight of the bale when the bale is lifted by the lift gate. Regarding Claim 17, prior art fails to teach, alone or in combination, a method of controlling a baler comprising actuating a bale retaining the bale is lifted with the lift gate as the lift gate moves from the closed position to the lifted position and generating a bale weight metric indicative of a weight of the bale when the bale is lifted by the lift gate. Claims 2-12, 14-16, and 18-20 are allowed by virtue of their dependencies upon Claims 1, 13, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725